Citation Nr: 1424776	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-28 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for non-service-connected pension. 

2.  Entitlement to service connection for residuals of a head injury. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for depression. 

5.  Entitlement to service connection for prostate cancer due to herbicide exposure. 

6.  Entitlement to service connection for right foot disability.  

7.  Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) from September 2008, January 2009, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in April 2014. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that were reviewed by the RO in the September 2013 supplemental statement of the case (SSOC).  There is also a copy of the April 2014 hearing transcript. 

The issues of prostate cancer, a right foot disability, and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 2, 2014, prior to the promulgation of a decision in the appeal of entitlement to non-service-connected pension, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

2.  The Veteran had one in-service incident of a head injury; however, there is no evidence of a current diagnosis of any residuals of a head injury related to his military service.  

3.  There is no competent diagnosis of PTSD.

4.  The Veteran's depression, was not shown during service or until years after service, and any diagnosed psychiatric disorder has not been related to any verified aspect of the Veteran's period of service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issue of entitlement to non-service-connected pension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The Veteran does not have residuals of a head injury that are due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2013).  

3.  The Veteran does not have PTSD that is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2013).  

4.  The Veteran's depression is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, February 2008, April 2008, November 2008, and March 2009 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The February 2008, April 2008, November 2008, and March 2009 letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  In May 2008 the VA issued Formal Findings on the Unavailability of Treatment Records from Atlanta VA Medical Center (VAMC) and Louis Stokes/Cleveland VAMC; these were for records from January 1, 1975, to December 31, 1976, and January 1, 1975, to December 31, 1975, respectively.  In June 2008 the RO notified the Veteran of the unavailability of the records and the steps taken; the Veteran did not respond.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).
  
The Veteran was afforded VA examinations in May 2009 for his PTSD and depression and in September 2010 for a traumatic brain injury.  The Board finds that the May 2009 and September 2010 VA examinations are adequate since they were a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Additionally, in April 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2012). 

Here, during the April 2014 hearing, the undersigned Veterans Law Judge discussed the issues on appeal and what was required to grant the benefits sought.  Also, information was solicited regarding the etiology of his head injury, PTSD, and depression.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims herein decided.






II. Analysis

Non Service-Connected Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to non-service-connected pension and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to no-service-connected pension and it is dismissed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he suffered a head injury during his military service and it resulted in residuals, PTSD, and depression.  He specifically testified that during service he was stationed in Guam when he was hit on the head by an airplane wing when an airplane jack fell. 

The Veteran's service treatment records include a September 1973 notation that he had lacerations to his forehead and the bridge of his nose; six sutures were applied.   An October 1973 treatment note stated that he had sutures removed.  On the Veteran's December 1974 Report of Medical History for Separation he checked yes to dizziness or fainting spells, depression or excessive worry, and nervous trouble of any sort; he checked no to frequent or severe headaches, loss of memory or amnesia, and periods of unconsciousness.  The physician stated that in the Spring of 1962 the Veteran had dizziness and kidney stones and in September 1973 he had a head injury that did not result in a concussion but required stiches and he was treated at Anderson Air Force Base in Guam; it was also noted that the Veteran had depression and excessive worry that was job related in the Air Force and the Veteran did not seek treatment and considered it a minor problem.  It was noted that the Veteran denied any disturbances of consciousness.  On the Veteran's December 1974 Report of Medical Examination for Separation the clinical evaluation for psychiatric and head, face, neck, and scalp were checked normal.  The physician noted the Veteran's dizziness in the Spring of 1962 and his head injury in September 1974; he also noted the Veteran's job related depression.  He stated that the Veteran had no psychosis, psychoneurosis,  neurosis, or any other mental or physical condition requiring processing IAW AFM 35-4.  

The Veteran's VA treatment records include a March 2008 Mental Health Attending Note; it was stated that the Veteran was a noncombat Vietnam Veteran with no past psychiatric history and he was self-referred initially to see if he had PTSD secondary to a head injury.   It was stated that after an in-depth interview the Veteran's problems seemed more to revolve around medical issues that started at the age of 30 when he had a hip replacement that changed his life.  He was diagnosed with adjustment disorder with depressed mood. 

In December 2008 it was stated that the Veteran had no past psychiatric history and his problem seemed to revolve around medical issues, starting from when he had his hip replaced and that his most recent stressors included a diagnosis of prostate cancer, loss of libido, and chronic pain.  He reported that his depression "possibly started" when he had to undergo hip replacement surgery at age 33 and this drastically altered his physical abilities and his way of life; he had chronic pain since.  He occasionally had nightmares about his head injury in Guam. He was diagnosed with dysthymia and insomnia.  Also in December 2008 he was seen for complaints of headaches at the back of the head since the previous night.  

 In March 2009 it was noted that the Veteran received a head injury with less than 5 minutes of loss of consciousness in 1973, when the arm of the plane hit his head after an airplane jack fell; he reported having nightmares two to three nights a week about this incident since 1973.  In December 2009 he was seen for nightmares related to his head injury during the military. 

At the Veteran's May 2009 VA examination he was diagnosed with an Axis I diagnosis of depressive disorder secondary to physical disabilities, chronic pain, bereavement, and possible substance induced elements.  The VA examiner stated that the Veteran's separation medical examination noted depression and that he did not manifest a psychiatric condition or mental disorder.  It was noted that the Veteran did not have any psychiatric issues until his March 2008 diagnosis of prostate cancer.  It was further noted that a vast majority of his mental health records attributed his depression to his medical condition, including his chronic pain, hip problems, and prostate cancer.  The Veteran also suffered from bereavement with his brother dying recently and his mother dying in 2004.  

The VA examiner opined that the Veteran's depression and anxiety symptoms were due to his current medical problems, bereavement, and pain; there may be additional substance induced elements.  He further stated that there did not appear to be a relationship between his current psychiatric condition and the complaints of depression and excessive worry on his separation medical examination in the military.  He also stated that the Veteran's head injury in Guam does not meet Criterion A in the DSM-IV for PTSD and therefore, the possibility of a PTSD diagnosis is ruled out.  Furthermore, the Veteran's reported occasional nightmares do not appear to have been experienced persistently, which is a requirement under Criterion B.  Thus, PTSD can be ruled out as an appropriate diagnosis.  

In a February 2010 Mental Health Outpatient note it was stated that the Veteran was diagnosed with PTSD related to sustaining a head injury while in Guam and his symptoms included nightmares, frequent thoughts about being struck in the head, avoidance, and increased arousal.  The Veteran's VA treatment records include September 2011 to November 2011 notations of a diagnosis of PTSD; it was stated in October 2011 that he had PTSD in the past and depression concurrently.  The Board notes that a thorough review of the Veteran's VA treatment records revealed various Axis I diagnoses of major depressive disorder and generalized anxiety disorder but there was not one Axis I diagnosis of PTSD.  

The Veteran was afforded a VA Traumatic Brain Injury Examination in September 2010; he reported headaches that occurred two to three times a week and that they were on and off since his in-service injury.  He was unsteady if he had severe headaches or moved too quickly getting out of bed.  He also had fatigue, decreased motivation, difficulty concentrating, decreased attention, and some long term and short term memory impairments.  His psychological symptoms were mood swings, anxiety, and depression.  He had mild or occasional headaches.  The VA examiner stated that the diagnosis was "None."  He then opined that the "The injury does not meet the criteria for a diagnosis of traumatic brain injury.  Patient's symptoms are more likely related to other medical, psychological and orthopedic problems."

Residuals of a Head Injury

The Veteran testified that he has residuals from his in-service head injury; he testified that he had nightmares, insomnia, and headaches.  After a careful review the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of a head injury. 
 
While the Veteran did have an in-service head injury, as noted on the December 1974 Report of Medical Examination, there were no residuals noted.  In addition, the Veteran checked "no" for headaches and periods of unconsciousness on his December 1974 Report of Medical History for Separation; the only notation in his service treatment records was that he needed sutures on his forehead and the bridge of his nose.  Moreover, the first notation of any possible residual was in December 2008 when he reported occasional nightmares about his in-service head injury.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against his claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).   

The September 2010 VA examiner found that the Veteran does not have a diagnosis of traumatic brain injury.  While the Veteran was not diagnosed with a traumatic brain injury he has reported, for both treatment purposes and in pursuit of his claim, subjective symptoms of nightmares.  If the Board accepts that as a residual of his in-service head injury there is only nexus opinion of record and it is against the Veteran's claim.  The September 2010 VA examiner opined that any of the Veteran's symptoms were more likely related to his other medical, psychological, and orthopedic problems.  This opinion was based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.  Moreover, the VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  

The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible.   

While the Veteran's service treatment records indicate that he had an in-service head injury, he did not report any complaints until December 2008; the only residual noted was done post-service and that was nightmares.  The Veteran did have one notation for headaches in December 2009 but they were noted to have begun the night before and there is nothing relating them to his in-service head injury.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that he had residuals from his in-service head injury was after he sought an award of service connection.

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing residuals of a head injury during service and since service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his disabilities were due to service after filing his claims for service connection.  Furthermore, the Veteran's service treatment records indicate that he never mentioned nightmares or any other residuals, which is in direct conflict with the Veteran's post-service statements that his symptomatology continued since his in-service injury.  As such, the Veteran's recent lay assertions lack credibility.  In light of these contradictory statements, any current assertions as to experiencing residuals of a head injury since service, advanced in furtherance of the appeal, are deemed not credible.  

Therefore, the Board finds that service connection for residuals of a head injury is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a head injury.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

A diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis. Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  

In this instance, the Board finds that the preponderance of the evidence is against a probative PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a), which contemplates that a diagnosis of a mental disorder meet the criteria of DSM-IV.  The Board observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  After a careful review of the medical evidence of record, including the May 2009 VA examination, a PTSD diagnosis is not demonstrated by the probative evidence of record.

As noted above the Veteran's VA treatment notes indicated that he reported a diagnosis of PTSD.  Although there are sporadic notations of a PTSD diagnosis in the claims file, these equivocal diagnoses are far outweighed by the many other items of evidence showing that the Veteran's proper diagnosis is something other than PTSD, specifically depression.  Moreover, none of the PTSD diagnoses were corroborated by their own records and a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In addition, there is no evidence that these diagnoses were made after an administration of the DSM-IV.  The Veteran's VA treatment records do not include any Axis I diagnoses of PTSD; this is even true for where he stated he had PTSD. 

The Board notes that the May 2009 VA examination did not rely on a recitation of the Veteran's self-reported history, but rather conducted a detailed and thorough examination of the Veteran and used all of the criterion in DSM-IV and provided a thorough description of the Veteran's reported symptoms with the DSM-IV; he specifically stated the reasons why the Veteran did not meet Criterion A and Criterion B. Thus, no PTSD diagnosis of record was accompanied by discussions for the basis of the diagnoses or the stressor that led to these diagnoses.  Thus, the Board finds that the Veteran does not have a current diagnosis of PTSD conforming to 38 C.F.R. § 4.125(a).

In addition, the Board notes that the Court has also expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Because the May 2009 VA examination opinion was based on a complete review of the record, including the prior diagnoses of PTSD and supported by a rationale, the Board finds this to be of greater probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet. App. at 470-71.  Moreover, as indicated above, the May 2009 VA examination opinion essentially reconciled and substantiated the diagnoses of the Veteran's mental condition, and in doing so, it established a sound medical basis for ruling out a PTSD diagnosis in accordance with DSM-IV.

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).

In some circumstances, lay evidence can establish a diagnosis.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here. Without competent evidence of a current diagnosis of PTSD, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, after a careful review of the claims file the Board finds that the preponderance of the evidence is against the Veteran's claim since he does not have a current competent diagnosis of PTSD. As the preponderance of the evidence is against the claim of service connection for PTSD, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, service connection for PTSD is not warranted.


Depression

The Veteran has also testified that he has depression related to his in-service injury.   However, the Board finds that the preponderance of the evidence is against a grant of service connection for depression.   

While the Veteran did check yes to depression on his December 1974 Report of Medical History for Separation the physician related it specifically to his work in the Air Force.  In addition, there is no evidence that the Veteran was diagnosed with a psychiatric condition, including depression, during his periods of active duty military service or shortly after his discharge from the military; instead, it was specifically stated at his December 1974 Report of Medical Examination for Separation that he did not have any psychosis, psychoneurosis, neurosis, or any other mental condition.  Instead, the first diagnosis was in 2008, thirty four years after the Veteran's military discharge.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).   In addition, the Veteran specifically stated in March 2008 and December 2008 that he did not have any past psychiatric history.  

The Board also finds that there are three medical opinions of record (March 2008 VA treatment note, December 2008 VA treatment, and May 2009 VA examination)  and they are all against the Veteran's claim that his depression is related to his military service; instead, his diagnoses of depression have been related to his other medical problems.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  In March 2008 it was stated that it started with his hip replacement.  In December 2008 it was stated that it started with his hip replacement and his most recent stressors were a diagnosis of prostate cancer, loss of libido, and chronic pain.  In May 2009 it was stated that it was related to his current medical problems, pain, and bereavement.  Moreover, the physicians and VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to those opinions. Significantly, there are no other contrary opinions of record.  


Here, the only medical opinions of record regarding the likely etiology of the Veteran's depression, are against the Veteran's claim.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for depression must be denied.  

As noted above, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself and the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  While the Veteran's Report of Medical Examination for Separation and Medical History Report for Separation noted that he had depression they were related to his in-service job; there was no other notation, diagnosis, or treatment of depression in the Veteran's treatment records.  His first notation of depression was in March 2008; he never related his depression to his military service or to his in-service head injury instead the Veteran related it to his current medical issues and he stated that he did not have any past psychiatric history.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds it pertinent that the only time the Veteran stated that his depression was due to his military service was after he sought an award of service connection.

In light of evidence of record that the Veteran has never reported that his depression was related to his military service until they were made in pursuit of this claim, the Board has to question the credibility of his contention.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).   The Board finds that the Veteran's lay statements that he experienced his depression since military service are neither credible nor probative, because the record evidence reflects that the Veteran only reported that his symptoms were due to his military service after filing his claim for service connection for his depression. Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's depression directly to his military service. 

As noted above, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Psychosis is listed under 38 C.F.R. § 3.309(a); however, according to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.   In this situation, the Veteran's psychiatric diagnosis of depression is not listed as a presumptive disorder.  In addition, it was specifically stated on his December 1974 Report of Medical Examination for Separation that he did not have any psychosis.   As such, service connection may not be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2012).  

In sum, the Board finds that service connection for depression must be denied because there is no probative evidence that the Veteran's depression is due to military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   









ORDER

The appeal of the issue of entitlement to non-service-connected pension is dismissed.

Service connection for residuals of a head injury is denied. 

Service connection for PTSD is denied. 

Service connection for depression is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

For the issue of entitlement to service connection for prostate cancer due to herbicide exposure the Board notes that in circumstances where a Veteran has been exposed to Agent Orange, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Prostate cancer is among the diseases presumed to be related to Agent Orange exposure.  

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).
The record does not show that the Veteran had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service.  Id.  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal or Vietnam Campaign Medal.  See Id.

Instead the record shows that the Veteran served in Guam and it does not show that he had any actual service in the Republic of Vietnam, and therefore, there is no presumption of in-service exposure to herbicides.  38 C.F.R. § 3.309(e). Since the Veteran's alleged exposure does not fall within the recognized scenarios of herbicide exposure recognized by VA; the presumption of exposure to herbicides does not attach.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).   Since there is no presumption of herbicide exposure on the facts of this case, the list of presumptive conditions under 38 C.F.R. § 3.309(e) is not applicable here.  However, service connection for prostate cancer may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Since the Veteran has not been afforded a VA examination in order to determine if the Veteran's prostate cancer is directly related to his military service, specifically his military service in Guam, the Board finds that he should be scheduled for a VA examination.  

The Veteran has stated that he has hypertension due to his military service; specifically, to the stress of his military service.  He also has stated that it is due to his service-connected disabilities; however, the Veteran currently does not have a service connected disability.  The Veteran's service treatment records did not indicate that he had a diagnosis of hypertension.  The Veteran's VA treatment records indicate that he was diagnosed with hypertension in June 2006.  An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination for his hypertension to determine the nature and etiology.  Though the Veteran is currently not service-connected for any disabilities the VA examiner should determine if the Veteran's hypertension is secondary to any of the Veteran's disabilities.

The Veteran testified that during his military service he broke every bone in his foot because it created or helped make his corn and he has a current diagnosis related to his military service.  His August 1981 Report of Medical Examination for Enlistment noted that he had preexisting corns.  This was also noted in October 1971 service treatment records; it was also noted that he had warts on the bottom of his feet.  In January 1972 he wanted a waiver for marching because of his foot pain; the physician could not see a reason for the pain.  In August 1973 he had his callouses trimmed and acid plasters placed on his foot.  Also in August 1973 he dropped a metal object on his 4th and 5th toes and he was diagnosed with a soft tissue injury and there were negative x-ray studies.  His December 1974 Report of Medical Examination for Separation noted that the Veteran had foot trouble that existed prior to service and that it was in reference to plantar warts on both feet and that he was treated with an acid plaster for temporary relief.  His clinical evaluation for feet was normal; he did check yes to foot trouble on his Report of Medical History for Separation.  

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  

Since at the time of enlistment the Veteran was noted to have warts and corns clear and unmistakable evidence is needed to demonstrate that they were not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether he has any current diagnosed right foot condition that is related to his military service and for any current diagnosis of warts and corns, whether clear and unmistakable evidence exists that they were not permanently aggravated by his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his prostate cancer.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of prostate cancer?

B) Is it at least likely as not (50 percent or greater probability) that the Veteran's prostate cancer is related to any aspect of the Veteran's military service, to include exposure to herbicides in Guam?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his hypertension.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of hypertension?

B) Is it at least likely as not (50 percent or greater probability) that the hypertension is related to any aspect of the Veteran's military service?

C) Is the Veteran's hypertension at least as likely as not caused OR aggravated by any of his disabilities? (The Board notes that the Veteran is currently not service-connected for any disabilities).

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his right foot disability.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

A) Does the Veteran have a current diagnosis of the right foot?
 
B) For each diagnosis of the right foot, is it at least likely as not related to the Veteran's military service, to include his in-service surgery?

C) If the Veteran has a current diagnosis of callouses or warts is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing callouses or warts WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


